Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT






THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made this
29th day of October, 2013 by and between David E. Borowy, a resident of the
State of Maryland (“Employee”), and Bay Bank, F.S.B., a federally chartered
savings bank (“Employer”).  Employee and Employer are each sometimes referred to
herein as a “Party” and are collectively sometimes referred to herein as the
“Parties”.


WHEREAS, Employee is employed by Employer and currently serves as its Interim
Chief Financial Officer;


WHEREAS, the terms and conditions of such employment are governed by that
certain Employment Agreement, dated as of January 3, 2013, by and between
Employee and Employer (the “Agreement”); and


WHEREAS, the Parties desire to amend certain provisions of the Agreement
relating to the term of Employee’s employment with Employer and the compensation
to be paid to Employee upon the termination of his employment under certain
circumstances.


NOW, THEREFORE, in consideration of the continued employment of Employee by
Employer and of the premises and the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.           Amendment of Section 2.  The Agreement is hereby amended by
deleting Section 2 it in its entirety and substituting the following in lieu
thereof:
 
2.           [Intentionally Omitted].
 
2.           Amendment of Section 11.  Section 11 of the Agreement is hereby
amended by replacing the reference to “Section 12.2” in the first sentence
thereof with “Section 12.3”.
 
3.           Amendment of Section 12.  The Agreement is hereby further amended
by deleting Section 12 in its entirety and substituting the following in lieu
thereof:
 
12.           Term; Termination.


12.1     The term of Employee’s employment under this Agreement shall commence
on January 3, 2013 and shall terminate on October 29, 2014 (the “Expiration
Date”), subject to earlier termination pursuant to Section 12.2.
 
12.2     Employee’s employment with Employer may be terminated prior to the
Expiration Date as follows:  (a) by Employer for Cause (as defined in Section
12.3 of this Agreement), upon Employer’s delivery of notice thereof to Employee;
(b) by Employer without Cause at any time, upon Employer’s delivery of notice
thereof to Employee; (c) by Employee for Good Reason (as defined in Section 12.4
of this Agreement), upon
 
 
 

--------------------------------------------------------------------------------

 
  
Employee’s delivery of notice to Employer that Employee is terminating his
employment because, pursuant to Section 12.4(b) of this Agreement, Employer
failed to cure or eliminate a fact or circumstance constituting “Good Reason; or
(d) by Employee without Good Reason, upon Employee’s delivery of notice thereof
to Employer.
 
12.3     As used in this Agreement, “Cause” shall mean any of the
following:  (a) Employee’s death; (b) Employee’s disability resulting in an
inability to perform his duties, as set forth in Section 1 hereof, for a period
of 180 consecutive days; (c) conduct by Employee that amounts to fraud, personal
dishonesty, incompetence, breach of fiduciary duty involving personal profit,
gross negligence or willful misconduct in the performance of or intentional
failure to perform his stated Duties; (d) the conviction (from which no appeal
may be, or is, timely taken) of Employee of a felony or willful violation of any
law, rule or regulation (other than traffic violations or similar offenses); (e)
any federal or state regulatory authorities acting under lawful authority
pursuant to provisions of federal or state law or regulation which may be in
effect from time to time exercises any power granted to it by law or regulation
to remove, prohibit or suspend Employee from participating in the conduct of
Employer’s affairs; (f) Employee’s willful violation of any final
cease-and-desist order; (g) Employee’s knowing violation of federal or state
banking laws or regulations which are likely to have a material adverse effect
on Employer, as determined by the Board of Directors or CEO of Employer; (h)
refusal by Employee to timely perform a reasonable and duly authorized directive
of the Board of Directors or CEO of Employer that is clearly communicated to
Employee by the Board of Directors or CEO and that is consistent with the scope
of Employee’s duties under this Agreement unless Employee in good faith believes
that such performance would cause Employee to breach his fiduciary duties to
Employer or that such performance would constitute a violation of any federal or
state law or regulation that is applicable to Employer or Employee; or (i)
Employee’s material breach of any provision of this Agreement.
 
12.4     As used in this Agreement, “Good Reason” shall mean the satisfaction of
paragraph (a) and paragraph (b) of this Section 12.4:
 
(a)     The occurrence of any of the following:  (i) without Employee’s consent,
Employer materially diminishes Employee’s then-current Base Salary rate, other
than a diminution made pursuant to a broad-based, employee-wide salary reduction
program adopted by the Employer’s Board of Directors; (ii) without Employee’s
consent, Employer fails to pay any performance-based compensation earned by
Employee as and when required by the plan or arrangement pursuant to which such
compensation was granted or awarded; (iii) without Employee’s consent, Employer
materially diminishes (excluding premium adjustments and changes generally
applicable to employees of Employer) any benefit granted or provided pursuant to
Section 5 hereof, other than as part of a reduction in benefits applicable to
all executive officers or employees of Employer; (iv) without Employee’s
consent, Employer changes Employee’s primary place of work by more than 60 miles
from the Main Office; (v) following Employer’s appointment after October 29,
2013 of an individual (other than Employee) to serve as its Chief Financial
Officer (the “CFO Appointment”) and Employer’s corresponding appointment of
Employee to serve as its Senior Accounting Officer, Employer, without Employee’s
consent, materially diminishes the Duties applicable to the Senior Accounting
Officer position as described in Section 1 of this Agreement; and/or (vi)
Employer materially
 
 
2

--------------------------------------------------------------------------------

 
 
breaches any provision of this Agreement.
 
(b)     Employee shall have given Employer written notice within 30 days of his
knowledge or reason to know of the existence of any fact or circumstance
constituting Good Reason as described in paragraph (a) of this Section 12.4, and
the Employer shall have failed to cure or eliminate such fact(s) or
circumstance(s) within 30 days of its receipt of such notice.


12.5     Upon the expiration on the Expiration Date of the term of Employee’s
employment, Employee shall be entitled to receive:  (a) all unpaid Base Salary
that has accrued through the Expiration Date; and (b) cash representing the
value of all unused vacation that has accrued through the Expiration Date,
computed on a daily basis.  Employer shall pay the foregoing amounts in a
lump-sum payment within 10 business days after the date of the Expiration Date.
 
12.6     If Employee’s employment is terminated by Employer for Cause, then
Employee shall be entitled to receive:  (a) all unpaid Base Salary that has
accrued through the date of termination; and (b) in the case of a termination
pursuant to Section 12.3(a) or Section 12.3(b), cash representing the value of
all unused vacation that has accrued through the Expiration Date, computed on a
daily basis.  Employer shall pay the foregoing amounts to Employee or his
estate, as applicable, in a lump-sum payment within 10 business days after the
later of the date of such termination or, in the case of Employee’s death, the
date on which Employer receives notice of such death.
 
12.7     If Employee’s employment is terminated by Employer without Cause or if
Employee’s employment is terminated by Employee for Good Reason, then Employee
shall be entitled to receive:  (a) all unpaid Base Salary that has accrued
through the date of termination; (b) cash representing the value of all unused
vacation that has accrued through the date of termination, computed on a daily
basis; and (c) subject to Section 12.9 and Section 12.10 hereof, severance
(“Severance”) in an amount equal to six (6) months’ salary at Employee’s then
current Base Salary level, payable in six (6) equal monthly payments commencing
two (2) weeks after the date that the Release (as defined in Section 12.9
hereof) becomes effective and irrevocable.
 
12.8     Notwithstanding anything to the contrary contained in this Agreement,
the termination of Employee’s employment shall not impair any rights of Employee
under any employee benefit or fringe benefit plans or arrangements that have
vested as of the date of termination, which rights shall be administered after
the termination of employment in accordance with the terms of such plans and
arrangements; provided, however, that, for the avoidance of doubt, the term
“benefit” shall not include accrued but unused vacation when Employee’s
employment is terminated pursuant to Section 12.3(c) through Section 12.3(i).
 
12.9     Employer’s obligation to pay Severance will not apply unless:  (a)
Employee’s employment with Employer and/or its Affiliates has been terminated;
(b) Employee has returned all Employer property; and (c) Employee signs and does
not revoke a general release of claims (in a form prescribed by Employer) of all
known and unknown claims that Employee may then have against Employer and/or its
Affiliates (the “Release”)
 
 
3

--------------------------------------------------------------------------------

 
 
and provided that such Release becomes effective and irrevocable no later than
sixty (60) days following the termination date (such deadline, the “Release
Deadline”). If the Release does not become effective and irrevocable by the
Release Deadline and clauses (a) and (b) of this Section 12.9 are not satisfied,
Employee’s right to Severance under this Agreement shall lapse and be
automatically forfeited.  In no event will Severance be paid until the Release
becomes effective and irrevocable. The Release shall cover all claims, known or
unknown, relating to Employee’s employment, including without limitation any
claims for discrimination or the Employer’s breach of this Agreement.  The
Release shall exclude any claims with respect to any issued capital stock of
Employer and any vested stock options (to the extent that such stock options by
their terms expressly survive the termination of employment), and any Severance,
benefits and other post-employment obligations of the Employer as contemplated
by this Section 12.
 
12.10     Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (12 U.S.C. § 1828(k)) and the
regulations promulgated thereunder (including those contained in 12 C.F.R. Part
359), as such statutory provision and regulations may be amended, superseded
and/or replaced from time to time.  In addition, if a payment obligation under
this Agreement arises on account of the termination of Employee’s employment
while Employee is a “specified employee” (as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and determined in good
faith by Employer), any and all payments of “deferred compensation” (as defined
in Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
are scheduled to be paid within six months after such termination of employment
shall be paid in a lump sum within 15 days after the end of the six-month period
beginning on the date of such termination of employment.  If Employee dies prior
to the date payments are required to commence in accordance with the previous
sentence, then payment shall be made in a lump sum within 15 days after the
appointment of the personal representative or executor of Employee’s estate
following his death.
 
12.11     Notwithstanding anything in this Agreement to the contrary, this
Agreement, and the rights and obligations of the Parties, shall be subject to
the following:
 
(a)     If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(3) and (g)(1)) the Employer’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employer may in
its discretion (i) pay the Employee all or part of the compensation withheld
while its contract obligations were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.
 
(b)     If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(4) or (g)(1)), all obligations of the Employer under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Parties shall not be affected.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)     If the Employer is in default, as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act (12 U.S.C. § 1813(x)(1)), all obligations under
this Agreement shall terminate as of the date of default, but, except to the
extent required by applicable law, vested rights of the Parties shall not be
affected by such default.
 
(d)     All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the Agreement is necessary for the
continued operation of Employer:
 
(i)     By the applicable Regional Director (the “Director”) of the Federal
Deposit Insurance Corporation (the “FDIC”) or his or her designee, at the time
the FDIC enters into an agreement to provide assistance to or on behalf of
Employer under the authority contained in 13(c) of the Federal Deposit Insurance
Act; or
 
(ii)     By the Director or his or her designee, at the time the Director or his
or her designee and any other federal banking agency that supervises Employer
approve a supervisory merger to resolve problems related to operation of
Employer or when Employer is determined by the Director and/or any other federal
banking agency that supervises Employer to be in an unsafe or unsound condition.
 
Provided, however, that, except to the extent required by applicable law, vested
rights of the Parties shall not be affected by such action.


3.           Ratification of Terms.  Each of the Parties ratifies and confirms
the Agreement, as amended by this Amendment, and agrees that the Agreement is
and shall remain in full force and effect except to the extent amended by this
Amendment.  As used in the Agreement, the term “Agreement” shall mean the
Agreement, as amended by this Amendment.


4.           Counterparts.  This Amendment may be executed in any number of
counterparts, each copy of which shall serve as an original for all purposes,
but all copies shall constitute but one and the same agreement.  The exchange of
copies of this Amendment and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Amendment as to the
Parties and may be used in lieu of an original of this Amendment for all
purposes.  Signatures of the Parties transmitted by facsimile or PDF
transmission shall be deemed to be their original signatures for all purposes.


[SIGNATURES APPEAR ON NEXT PAGE]
 
 
5

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE]




WHEREFORE, the Parties have executed this Amendment on the date first written
above.



 
EMPLOYEE:
                         
David E. Borowy
                   
EMPLOYER:
           
BAY BANK, F.S.B.
                   
By:
     
Name:
Kevin B. Cashen
   
Title:
President and Chief Executive Officer

 
 
6

--------------------------------------------------------------------------------